DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed September 27, 2021.  Claims 1, 2, and 9 are currently amended.  Claims 1-9 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1-9 under 35 U.S.C. 112(b) for being indefinite is modified in view of applicant’s claim amendments and arguments filed September 27, 2021.  
	Rejection of claims 1-9 as being anticipated by, or in the alternative under 35 U.S.C. 103 as being obvious over Allen et al (US 6,334,856 B1), is modified in view of applicant’s claim amendments.
	Rejection of claim 8 as being unpatentable over Allen et al (US 6,334,856 B1) in view of Quake et al (US 2004/0248167 A1) is maintained.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to claim 1, applicant has recited that the two micro-devices are located in close proximity and opposite to one another, but there is no discussion in the specification of what is encompassed by the devices being ‘opposite” to one another.  Thus, it is unclear what is being encompassed by this term.  Are they opposite to one another in a particular orientation, or is simply being placed side-by-side sufficient to encompass being positioned opposite to one another?  Is there a particular part of the micro-device that is positioned opposite to one another (i.e. each micro-tip)?  For the purposes of examination, it is being interpreted that the micro-devices being positioned next to each other in the same plane would suffice as being located in close proximity and opposite to one another.
Claims 2-9 are ultimately dependent upon claim 1 and thus, inherit the same deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1-9 is/are rejected under 35 USC 102(b) as being anticipated by, or in the alternative under 35 USC 103 as being obvious over Allen et al (US 6,334,856 B1). 
With respect to claim 1, Allen discloses microneedle devices that are provided for transport of therapeutic and biological molecules across tissue barriers, wherein the substrate of the device includes the base to which the microneedles are attached or integrally, formed, a reservoir can be attached to the substrate, and said substrate can be constructed from a variety of materials, including metals, ceramics, semiconductors, organics, polymers, and composites (See Col. 4, lines 31-39).  The needles may be fabricated by a number of methods, most of which results in each microneedle being composed of at least two layers, wherein an outermost layer comprises a patterned material with some type of electric property (i.e. silicon) (See Col. 4, line 40 – Col. 6, line 6, Col. 7, line 65 – Col. 8, line 30, and Col. 9, line 34 – Col. 16, line 19 for discussion of the variety of materials that can be utilized to fabricate the microneedles).  It should be noted that the outermost layer is being interpreted as the claimed driver.  Applicant’s specification discloses in Para. 166 that a piezoelectric material can serve as a driver.  Col. 3, line 60 – Col. 4, line 4 discloses that the microneedle devices “are useful in transport of material into or across biological borders include…cell membranes (e.g. for the introduction of material into the interior or cell or cells,” which implies that the microdevices (needles) would be capable of penetrating a circulating tumor cell.  Finally, Allen discloses that the substrate and/or microneedles may be formed from flexible materials (See Col. 5, line 65 – Col. 6, line 6).  It should be noted that the claimed micro-tip of each micro-device is being interpreted to be the tip of each microneedle (12, See Fig. 1A) that is depicted as protruding into the epidermis layer 16 of the drawing.  Each microneedle is being interpreted as being an individual micro-device with the claimed driver and micro-tip structure, wherein two microneedles positioned in close proximity to each other and in the same plane suffices to read upon the limitation of ‘opposite to one another.’  
	"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus, since the microneedle device of Allen is made by a process substantially identical with the process for making the device recited in the instant claim, it’s reasonably expected that the microneedle structure of Allen would result in a two-layer structure with a patterned outermost layer. If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the final microneedle device of Allen will have either less than the described number of layers or an inability to penetrate a circulating tumor cell. Otherwise a prima facie case of anticipation, or in the alternative, of obviousness has been established.  
With respect to claim 2, Allen discloses the inclusion of biosensors in the microneedles, wherein the microneedle biosensors are configured to measure four classes of principal transducers: potentiometric, amperometric, optical, and physiochemical (See Col. 7, line 65 – Col. 8, line 9).

With respect to claim 4, because the prior art device of Allen discloses a microneedle device that is identical to that recited/claimed, the device of Allen is assumed to be capable of performing oscillation in electoral signal recited in claim 4.
With respect to claims 6 and 7, Allen discloses and depicts that the fabricated micro devices are physically and electrically coupled/integrated by being assembled on a single device/board (See Figs. 1B, 4A-C, and Col. 9, lines 35-44).
With respect to claim 8, because the prior art device of Allen discloses a microneedle device that is identical to that recited/claimed, the device of Allen is assumed to be capable of performing the detection of the types of tumor cells recited in claim 8.
With respect to claim 9, Allen discloses that the drivers comprise a piezoelectric material (See Col. 4, line 40 – Col. 6, line 6, Col. 7, line 65 – Col. 8, line 30, and Col. 9, line 34 – Col. 16, line 19 for discussion of the variety of materials that can be utilized to fabricate the microneedles, to include silicon).  With regard to applicant’s recitation of “…when a voltage applies to the drivers, the micro-tips move in opposite directions to probe the circulating tumor cell in order to detect elasticity or breaking point of the cell membrane,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al (US 6,334,856 B1) in view of Quake et al (US 2004/0248167 A1).
Refer above for the disclosure of Allen.
Allen fails to disclose that the device can be used with tumor/cancer cells.
Quake teaches a micro fabricated device for the identification of particular genes within the genome of pathogenic organisms, genetic disorders, or genetic predisposition of susceptibility of humans or animals to cancer and cancer-related disease, including breast cancer genes (See Paras. 0043 and 0363).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the device multifunctional with regard to what it can identify such that a user can test for multiple conditions utilizing a small amount of sample while providing high sensitivity, accuracy, and reliability.

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. Applicant argues that Allen makes no mention of microneedles that pierce through the membrane of a circulating tumor cell and move in different directions, let alone micro-tips configured to pierce through the membrane of a circulating tumor cell and move in different directions when an energy of force applies to the drivers (See last paragraph on page 5 of applicant’s arguments).  However, the examiner respectfully disagrees with this assertion.  The microneedles of Allen are taught to be flexible and capable of being attached to the surface of cell membranes, and the examiner has interpreted that lower end of the microneedle structure . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        January 1, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796